DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et.al. (US 20190052911) (Ximin Zhang).
Regarding Claim 1, Zhange discloses an apparatus for decoding encoded image data, comprising: a processor configured to: decode, from an encoded bitstream, a flag indicating whether an image was encoded using a super-resolution mode, the image encoded at a first resolution [See abstract and Paragraphs 22-24,72 and Fig. 10]; decode, responsive to the flag indicating that the image was encoded using the super- resolution mode, bits indicating an amount of scaling of the image [See Paragraphs 28, 34-39, 61-62 and 75]; decode, from the encoded bitstream, the image to obtain a reconstructed image at the first resolution [See Paragraphs 23-25 and 72-75]; upscale, using the amount of scaling, the reconstructed image to a second resolution higher than the first resolution to obtain an upscaled reconstructed image [See Paragraphs 23-28]; and apply loop restoration filtering to the upscaled reconstructed image using loop restoration parameters to obtain a loop restored image at the second resolution [See Paragraphs 28 and 33-35].
Regarding Claim 2, Zhange discloses wherein to upscale the reconstructed image comprises to upscale the reconstructed image in only a horizontal dimension [See Paragraphs 24 and 72].
Regarding Claim 3, Zhange discloses wherein the processor is configured to: decode, from the encoded bitstream, the loop restoration parameters [See Paragraphs 23-25].
Regarding Claim 9, Zhange discloses to upscale the reconstructed image comprises to apply a linear up-scaler to the reconstructed image [See Paragraphs 23-24].
Regarding Claim 10, wherein to apply the loop restoration filtering comprises to apply Weiner filtering using the loop restoration parameters [See Paragraph 25].
Regarding Claim 11, Zhange discloses a method for decoding encoded image data, comprising: decoding, from an encoded bitstream, a flag indicating whether an image was encoded using a super-resolution mode, the image encoded at a first resolution [See abstract and Paragraphs 22-24,72-75 and Fig. 10];  decoding, responsive to the flag indicating that the image was encoded using the super- resolution mode, bits indicating an amount of scaling of the image [See Paragraphs 28, 34-39, 61-62 and 75];  decoding, from the encoded bitstream, the image to obtain a reconstructed image at the first resolution [See Paragraphs 23-25 and 72-75]; upscaling, using the amount of scaling, the reconstructed image to a second resolution higher than the first resolution to obtain an upscaled reconstructed image [See Paragraphs 23-28];  and applying loop restoration filtering to the upscaled reconstructed image using loop restoration parameters to obtain a loop restored image at the second resolution[See Paragraphs 28 and 33-35].
Regarding Claim 12, Zhange discloses wherein the image comprises a frame of a video sequence [See Paragraph 30].
Regarding Claim 13, Zhange discloses storing, transmitting, or displaying an image based on the loop restored image [See Paragraphs 24 and 72]. 
Regarding Claim 14, Zhange discloses wherein the flag is located within a header of the image [See Paragraphs 23-25 and 72-75].
Regarding Claim 15, Zhange discloses receiving, from an encoder, the encoded bitstream [See Figs. 10-11].
Regarding Claim 16, Zhange discloses an apparatus for encoding image data, comprising: a processor configured to: determine loop restoration parameters for an image at a first resolution [See Paragraphs 23-28 and 33-35]; downscale the image to obtain a downscaled image at a second resolution that is lower that the first resolution [See Paragraphs 23-25]; encode the downscaled image in an encoded bitstream; encode the loop restoration parameters in the encoded bitstream [See Paragraphs 23-25]; encode a flag in the encoded bitstream indicating that the image has been encoded using a super-resolution mode; and store or transmit the encoded bitstream [See Paragraphs 25-28 and 72-75].
Regarding Claim 17, Zhange discloses wherein the processor is configured to: decode the downscaled image at the second resolution to obtain a reconstructed image at the second resolution; upscale the reconstructed image to obtain an upscaled reconstructed image at the first resolution; and apply loop restoration filtering to the upscaled reconstructed image using the loop restoration parameters [See Paragraphs 23-28 and 33-35].
Regarding Claim 19, Zhange discloses wherein to downscale the image comprises to downscale the image in only a horizontal dimension [See Paragraphs 28-31].
Allowable Subject Matter
Claims 4-8, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487